Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
Applicant’s correspondence received on 3/15/21 has been entered.  Claims 2, 11, 19 are cancelled.  Claims 21-23 are new.  Claims 1, 3-10, 12-18, 20-23 are presented for examination.

Claim Objections
The objections to claims 1, 5, 15, 19 are withdrawn due to the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the data records acting as nodes in the data-tree “; pointer fields in the data records acting as edges in the data-tree, 
--replacing the first identifier in the first pointer field with a second identifier for the second data record,
-wherein the replacing has the effect in the data-tree structure of (i) removing a first edge between a first node corresponding to the first record and another node corresponding to the data record for the first physical container and (ii) adding a second edge between the first node and a second node corresponding to the second record so that the first node is a child of the second node within the data-tree structure, [[to]] wherein the second edge represents [[reflect]] the storage of the particular physical item in the second physical container.”
Claims 10, and 18 recite “wherein data fields in the records are a data-tree of nodes and edges stored on disk,” “removing a first edge from the data-tree and adding a second edge to the data-tree “
Applicant has listed some paragraph numbers from the specification where support can be found for the new limitations.  However, the paragraphs listed do not support the limitations. Applicant is invited to schedule an interview in order to clarify the claim language.  For example, Applicant should clarify what is considered the pointer field in the specification and also show support for “the pointer fields are acting as edges in the data-tree”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of the claims under 35 U.S.C. 101 has been withdrawn.  The combination of the steps, in view of the amendments, renders the claim eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (2018/0121869 A1),  in view of Plummer et al. (2019/0156086 A1), in view of Clemens et al. (2018/0157702 A1),, in further view of Heine et al. (9,633,237 B2).
Re-claim 1, Bradley et al. teach a method for operating components of a warehouse management system, the method comprising:
maintaining, as part of a warehouse management system, for an enterprise system [ ] a data system having data records identifying logical items and logical containers that correspond to the physical items and physical containers, the data records further reflecting the storage of physical items and physical containers with other physical containers (see e.g. paragraphs 0015, 0017, 0049, 0046- The system may recognize and associates product data with product environment data through any single or combined identifier (e.g., barcode, serial number, product data, product environment identifier data, QR code, etc.). The data from the system including inventory data, product data, and location data, may be utilized to create a virtual representation of inventory at the physical storage location. Thus, tracking and management of inventory may be performed in real-time. ---The servers 110 may utilize databases 112 to store applicable information and generate models, simulations, and environments associated with the physical storage location 102 and the associated inventory 104. --[0046]The illustrative embodiments may be applicable to retail operations, hospitals, nursing homes, durable medical equipment consignment operations, airlines, prisons, athletic equipment tracking, band equipment tracking, technology data centers, laboratory sample management, logistics and shipping port management, and maritime operations.)
the data system storing the data records in a data-tree structure electronically reflecting the physical storage of the physical items in the physical containers with the other physical containers, (see e.g. paragraphs 0005, 0015, 0017 - The servers 110 may utilize databases 112 to store applicable information and generate models, simulations, and environments associated with the physical storage location 102 and the associated inventory 104.)
wherein each record corresponds to a logical item or a single logical container, (see e.g. paragraphs 0036, 0025, 0029- the servers 110 may represent a cloud system that provides a virtual representation of the inventory 104 as well as logistical instructions associated with the items of inventory 104. [0025]- product set and may include a physical and/or virtual tag associating the specific item of the inventory 104 with the unique identifier
[0029] The system 100 may create a virtual representation of the physical storage location 102 and the associated inventory 104.)
-receiving, with a data network from an inventory manager configured to receive signals indicative of physical sensing of inventory, an indication that a particular physical item has been physically moved from a first physical container to a second physical container (see e.g. paragraphs 0037,0040, 0032, 0046 --The virtual management of the inventory 104 and associated changes are linked with and utilized to perform location and processing of the actual inventory 104 of the physical storage location 102. The logistical instruction allows for real world items of inventory 104 to be made physically moveable from one location 101 to any additional connected physical environments (not shown). The apparatus 120 may perform tracking of movements (e.g., moved for processing, restocked, shipped from the physical storage location 102, etc.) and inventor 104 management.   --The apparatus 120 verifies the movement and implemented actions within the physical storage location 102. In addition, the databases 112, planograms, virtual environments, and other data and information communicated to several users utilizing the system 100 may be updated in real-time or near real-time. ----In one embodiment, upon receiving a request for an item of the inventory 104, the item may be removed from the location 101. The apparatus 120 may detect the change in location or transfer request and associated the updated information with the item. For example, the unique identifier may specify the movement, employee/manager authorizing or performing an associated activity, and the activity performed. ---[0046] In one embodiment, the apparatus 120 may detect when each item crosses the threshold of the secured location and is now linked with a removing person/device and potentially a new location. The sensor may detect the removal or logistics requests made on any piece of equipment or item of inventory equipped with product data.)
-updating, the first data record (see e.g. paragraph 0038 –Once all logistical steps in the process are completed the changes are mirrored between the locations (e.g., physical environment of the location 102) and the virtual reality environments. In one embodiment, changes to the virtual environment are utilized to mirror in real-time the changes to the physical environment for fast-paced and dynamic physical storage locations 102.)
Bradley et al. do not teach the following limitations.
However, Plummer et al. teach -wherein the data-tree structure provided by the data records and their pointer fields collectively provides physical locations of the physical containers and the physical items by representing physical-space relationships between the physical containers and the physical items and without the data records including physical location information; (see e.g. paragraphs 0014, 0016---- The image processing host may utilize the position translation software to generate and record virtual copies of each of the containers or objects with a virtual location within the computer-generated model that accurately reflects the real-world location of the container or object in the pre-defined space. ---The image processing host may also include position translation software stored in its computer-readable storage, which is operable to translate the real world position of an object or container in the pre-defined space into a position within a digital model of the pre-defined space. The computer-generated model of the pre-defined space may be a two-dimensional (e.g., a two-dimensional map of the floor space of the pre-defined space) or a three-dimensional virtual model of the pre-defined space. In such embodiments, and without limitation, the tracking system may also incorporate data into the digital model regarding physical structures in the pre-defined space (e.g., vertical beams, walls, doorways, ramps, elevation changes, shelving and storage structures, low clearance areas, and other physical features), such that the computer-generated model is as close a copy to the actual pre-defined space as possible. -- The image processing host may utilize the position translation software to generate and record virtual copies of each of the containers or objects with a virtual location within the computer-generated model that accurately reflects the real-world location of the container or object in the pre-defined space.)
-responsive to receiving the indication that a particular physical item has been  physically moved, identifying a first data record that corresponds to the particular the physical item (see e.g. paragraph 0096 -identifying the object marker, and generating a record of the removal of the object from the predefined space to be stored in the machine-readable memory. The predefined space may include a warehouse and the digital model includes a digital representation of the warehouse, including digital representations of physical features within the warehouse. The physical features may include structures selected from the group consisting of pillars, crossbeams, ramps, steps, walls, doorways, light fixtures, shelving structures, and rack structures).
Plummer et al. also teach- updating, the first data record (see e.g. paragraph 0013 -the record for the object marker may be updated with the current position of the object marker. The record for the object marker may include identification data for the object or container on which it is positioned, as described herein.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., and include storing physical container in other physical containers; identifying the right data record to update, as taught by Plummer et al., in order to allow the position(s) and movement(s) of such items to be accurately tracked and documented, and to allow such items to be quickly identified and located based on tracking records kept within the tracking system.(see e.g. paragraph 0009)
Bradley et al., in view of Plummer et al., do not teach the following limitations.
However, Clemens et al. teach --wherein the data-tree structure is provided by (i) the data records acting as nodes in the data-tree and (ii) pointer fields in the data records acting as edges in the data-tree, wherein the pointer field for each node is configured to store an identifier of another node that logically contains the node and that represents a physical container corresponding to the other node physically containing a physical item or other container corresponding to the node, ---wherein the first data record includes a first pointer field that presently stores a first identifier for data record for the first physical container (see e.g. paragraphs 0006, 0068 --[0006] Among other things, we describe a method performed by a data processing apparatus, the method including receiving a portion of metadata from a data source, the portion of metadata describing nodes and edges, at least some of the edges each representing an effect of one node upon another node, each edge having a single direction; generating instances of a data structure representing the portion of metadata, at least one instance of the data structure including an identification value that identifies a corresponding node, one or more property values representing respective properties of the corresponding node, and one or more pointers to respective identification values, each pointer representing an edge associated with a node identified by the corresponding respective identification value; storing the instances of the data structure in random access memory; --[0068]- each instance of the data structure corresponds to a respective node received from the metadata source. The data structure can include a field for identification values, e.g., an identification value that identifies the node corresponding to an instance of the data structure. The data structure can also include property fields that represent properties of a node corresponding to an instance of the data structure. The data structure can also pointers to identification values of other nodes, such that the pointers represent edges to the nodes corresponding to the respective identification values.
updating, responsive to identifying the first data record and the second data record, the first data record by replacing the first identifier in the first pointer field with a second identifier for the second data record, -wherein the replacing has the effect in the data-tree structure of (i) removing a first edge between a first node corresponding to the first record and another node corresponding to the data record for the first physical container and (ii) adding a second edge between the first node and a second node corresponding to the second record so that the first node is a child of the second node within the data-tree structure, wherein the second edge represents the storage of the particular physical item in the second physical container (see e.g. paragraphs 00656-0068 --[0065] Lineage metadata typically describes nodes and edges, such that each node represents a metadata object, and the edges each represent a one-way effect of one node upon another node, e.g., such that each edge has a single direction. ---0066- when the lineage server 102 is updating an existing set of stored data structures, the request is a request for lineage metadata that has been added or changed since the last request. --0068- The data structure can also include property fields that represent properties of a node corresponding to an instance of the data structure. The data structure can also pointers to identification values of other nodes, such that the pointers represent edges to the nodes corresponding to the respective identification values.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., in view of Plummer et al., and include the steps cited above, as taught by Clemens et al., in order to explore the details of any object, view relationships between objects, perform various types of dependency analysis (see e.g. paragraph 0039).
Bradley et al., in view of Plummer et al., in further view of Clemens et al. do not teach the following limitations.
However, Heine et al. teach --an enterprise system in which physical items are stored in physical containers and in which physical containers are stored in other physical containers (see e.g. paragraphs – 
 (see e.g. col. 7, lines 51-59- FIG. 2 depicts one example of a plurality of tagged containers 200. In FIG. 2, a set of individual containers 200 fit together into a rectangular arrangement. The containers 200 can be further stored in a larger container, such as a case, for convenient storage and transportation. Each container holds a quantity of a single type of consumable item such as, for example, nuts, bolts, washers, nails, screws, and the like, although a wide range of items can be stored in each container).
--responsive to receiving the indication that a particular physical item has been  physically moved, identifying a first data record that corresponds to the particular the physical item; ii) a second data record that corresponds to the second physical container (see e.g. claim 1; col. 12, lines 6-8 - -storing in the single tag, with the sensor in the mobile electronic device, a revised single number of the first type of item present in the first sub-container and the second type of item present in the second sub-container, --The storage of the revised number of items can occur before or after the bolts in the order are physically received and placed into the container.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., in view of Plummer et al., in further view of Clemens et al., and include the steps cited above, as taught by Heine et al., in order to identify the contents of each container in an automated manner (see e.g. paragraph 0033).
Re-claim 9, Bradley et al. teach a method, wherein the data records identifying logical items and logical containers that correspond to the physical items and physical containers comprise a ledger of historic instructions performed on the physical items and the physical containers (see e.g. paragraph 0037- A logistical order related to an item of inventory is confirmed with initiates the creation of the related real world logistical instructions correspond to the items of inventory 104. Through instructions within a virtual reality environment provided through the servers 110 of the system 100, changes may be made that result in the processing of virtual inventory. The virtual management of the inventory 104 and associated changes are linked with and utilized to perform location and processing of the actual inventory 104 of the physical storage location 102.). 
Claims 10, 18 recite similar limitations as claim 1 and are therefore rejected under the same arts and rationale. Furthermore, Clemens et al. teach wherein data fields in the records are a data-tree of nodes and edges stored on disk (see e.g. paragraph 0006 ).

Re-claim 21, , Bradley et al., in view of Plummer et al., do not teach the limitations as claimed. 
However, Clemens et al. teach a method, wherein the method further comprises: 
-receiving a request for a logical location for a particular item; (see e.g. paragraph 0020 - the metadata server 104 receives a query 114 that requests lineage of a particular element of data.)
-traversing the data-tree to identify a sequence of nodes that specify one or more containers that contain the particular item;  (see e.g. paragraph 0031- The lineage server 102 uses the walk plan 130 to traverse the data structures 134 and collect lineage metadata stored in the data structures that is responsive to the query 114.)
-generating, using the sequence of nodes, a corresponding sequence of logical containers that specify the logical location of the particular item; (see e.g. paragraph 0068 –The procedure generates 506 data structures, e.g., instances of the data structure 300 shown in FIG. 3. For example, the data structures can contain information corresponding to the data received from the metadata source. In some examples, each instance of the data structure corresponds to a respective node received from the metadata source.)
-returning the sequence of logical containers as the logical location of the particular item. (see e.g. paragraph 0071 - In general, a lineage server is configured to return a response to a query that includes metadata describing lineage of a particular element of data, e.g., a metadata object. In some examples, the metadata describes a sequence of nodes and edges, wherein one of the nodes of the sequence represents the particular element of data.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., in view of Plummer et al., and include the steps cited above, as taught by Clemens et al., so that the processing time to fulfill a request for metadata of a particular item can be sped up and made more efficient (see e.g. paragraph 0017).

Claims 22, 23 recite similar limitations as claim 21 and is therefore, rejected under the same arts and rationale.


Claims 3-6, 12-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (2018/0121869 A1),  in view of Plummer et al. (2019/0156086 A1), in view of Clemens et al. (2018/0157702 A1), in of view of Heine et al. (9,633,237 B2), in further view of Osmond (9,015,198 B2)
Re-claims 3-6, Bradley et al., in view of Plummer et al., in view of Clemens et al., in view of Heine et al., do not teach the limitations as claimed. 
However, Osmond teaches a method wherein the data fields contain references to data fields of containing logical containers (see e.g. col. 18, lines 2-11 -wherein virtual containers may comprise: multiple levels of indexable structures and associated mapping structures such as bitmaps, wherein the lowest or final level of structures may contain, at each index position, an instance of or reference to a conventional data structure such as a hash table, wherein said conventional data structure may contain references to or instances of stored objects and, wherein the levels other than the lowest or final level are indexed according to a sequence of indices generated for that purpose from a unique identifier representing a stored object.); - wherein the data fields contain references to data fields of contained logical containers and contained logical items  (see e.g. col. 17, lines 11-16; col. 4, lines 12-17 - a virtual storage layer comprising virtual containers, wherein said virtual containers are complex data structures and, wherein said virtual containers may contain a plurality of logical references to stored logical objects and, wherein logical objects referenced in said virtual containers may be stored in one or more logical containers. ---Item 400 in FIG. 4 represents a top layer virtual container (the data storage system in this embodiment). Item 400 holds reference objects that refer at least to Items 401 and 402. Item 402 holds reference objects that refer at least to Items 403 and 404. Item 403 holds reference objects that refer at least to Item 405.) --, wherein at least one data field contains a plurality of references (see e.g.  col. 3, lines 44-49 -FIG. 2 depicts a virtual container (Item 200) comprising 4 reference objects (Items 201 through 204) and 4 other objects (Items 205 through 208) to which the reference objects refer. It is important to note that objects to which reference objects refer can reside in separate virtual containers.); a method wherein the updating comprises editing references of the data records without moving the data records to a different memory location (see e.g. col. 6, lines 31-36 -Update mode for a container permits a user to replace an existing object in that container, by way of its reference object. Delete mode for a container permits a user to delete an object from that container.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., in view of Plummer et al., in view of Clemens et al., in view of Heine et al., and include the data structure with the references as taught by Osmond, because by creating a level of indirection between an apparent data object (actually a reference object) and an actual stored object, the data storage system gains considerable flexibility with respect to configuration and scale; and also the actual space consumed is relatively low (see e.g. col. 4, lines 36-39; col. 13, lines 63).
Claim 12 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 13 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.
Claim 14 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Claim 15 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.
Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (2018/0121869 A1), in view of Plummer et al. (2019/0156086 A1), in view of Clemens et al. (2018/0157702 A1), in further view of Heine et al. (9,633,237 B2), in view of Osmond (9,015,198 B2), in further view of Puhov et al. (10,146,466 B1)
Re-claims 7, 8, Bradley et al., in view of Plummer et al., in view of Clemens et al., in view of Heine et al., in view of Osmond, do not teach the limitations as claimed. 
However, Puhov et al. teach a method, wherein editing references comprises removing a particular string of characters from one data field and adding the particular string to another data field as an atomic action; wherein editing references comprises: removing a particular string of characters from one data field; and responsive to removing the particular string of characters from the one data field, adding the particular string to another data field (see e.g. col. 7, lines 9-12, claim 1-The metadata merge operation 156 transferred reference-counted source attributes held by the parent BPS 160P to the child BPS 160C1, such that the child BPS 160C1 holds the reference-counted attributes instead of the parent BPS 160P. -- maintaining reference counts on lower-level mapping structures pointed to by the block pointers of the parent BPS and the child BPS, the reference count for each lower-level mapping structure counting a number of source block pointers pointing to that mapping structure and being unaffected by any copy block pointers that also point to that lower-level mapping structure; and subsequent to the parent BPS becoming inaccessible from a namespace of the data storage system, performing a metadata-merge operation between the parent BPS and the child BPS, the metadata-merge operation (i) updating each copy block pointer at a respective pointer location in the child BPS to a source, in response to a block pointer at the corresponding location in the parent BPS being a source,)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bradley et al., in view of Plummer et al., in view of Clemens et al., in view of Heine et al., in view of Osmond, and include the editing of the references, as taught by Puhov et al., in order to perform the metadata-merge operation while preserving reference count information while requiring no updates to reference counts in the pointed-to structures (see e.g. col. 7, lines 13-15; 29-32).

Claim 16 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.
Claim 17 recites similar limitations as claim 8 and is therefore rejected under the same arts and rationale.


Response to Arguments
Applicant's arguments filed on 3/15/21 have been fully considered but they are moot.  The 101 rejection has been withdrawn.  The new limitations argued by Applicant are taught by the new prior arts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiu et al. (2009/0228474 A1) –Analyzing event streams of user sessions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

May 13, 2021